﻿On behalf of the Government of Honduras I extend to you, Sir, sincere congratulations on your election as President of the forty-second session of the General Assembly. Your personal qualities and your knowledge of this world Organization guarantee wise and successful guidance of the Assembly's work. We should also like to express our appreciation to Mr. Humayun Rasheed Choudhury, the representative of Bangladesh, who preceded you in your important functions.
To the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, I wish once again to express my Government's great appreciation for his outstanding work in charge of the Organization. The democratic Government of Honduras, presided over by José Azcona, constantly reaffirms its commitment to peace, development and democracy.
It should be seen as an encouraging sign that in Central America, torn by violence and political radicalisation, ray country is fighting resolutely for political freedom and economic and social well-being. This is so because the Honduran Government has set as its primary objectives improved living standards for the people and the consolidation and development of democracy as a system of life and of Government.
These goals are faithfully reflected in the foreign policy of Honduras. Just as domestically, at the governmental and the private levels, we are endeavouring by peaceful means to overcome the obstacles of underdevelopment, internationally, we are endeavouring to resolve our differences with other countries by resorting to the peaceful means of settling disputes contained in international law. President José Azcona, in his annual message to the National Congress of the Republic, at the beginning of this year stated the following:
"I reaffirm to you that peaceful goals are the standards by which our Government operates. Hence we proclaim that dialogue and the means of international law must prevail for settling disputes among nations. This is how we resolved our border disputes with Guatemala and Nicaragua in the past, and that is why at the present time we have placed our trust in the International Court of Justice in its consideration of the border problem that is pending with the Republic of El Salvador.
"My Government is entirely willing to support any peaceful settlement for the political, ideological and military crisis in Central America. It is for this reason that we have offered and continue to offer full support for negotiations being conducted by the Contadora Group sponsored by Panama, Venezuela, Colombia and Mexico, with its Support Group made up of Argentina, Uruguay, Brazil and Peru."
The Government of Honduras is convinced that resort to the peaceful means of settling disputes is the beat guarantee for the maintenance of peace and harmony in the international arena.
My Government notes with just concern that, rather than diminishing, international crises are increasing, emerging one after the other and lasting longer. The use of violence and force seems to be encouraged by certain states with hegemonistic designs, thus diminishing the goal of peace to a simple balance of power. International tension continues to challenge the ability of the United Nations to give effect to the purposes and principles of the Charter. Failure to resolve pending conflicts and the alarming shift of those conflicts to and polarization of the developing countries are true tests of the machinery for world peace and security. It is therefore necessary to strengthen the United Nations in order to strengthen international peace and security.
My Government reaffirms its faith in the world legal order and believes that it provides the best way of putting international standards above the particular interests of each State.
Honduras notes with concern the lack of progress with regard to disarmament and the reduction of arsenals. The possession of large amounts of nuclear arras, on which the present balance of power - or terror - is based, has not provided security, but rather brought us ever closer to the destruction of mankind.
Therefore arms limitation cannot be thought of in unilateral terms. It requires verifiable agreements, since in the world in which we live the survival of freedom must no longer be based on the nuclear monopoly or nuclear hegemony of a super-Power.
Great-Power confrontation is an unending drama. The nuclear-arms race continues, despite the hundreds of resolutions on disarmament adopted by the General Assembly. However, a ray of hope has recently appeared on the horizon. Just as last session we expressed our satisfaction at the Reykjavik summit, which took place in October 1986, so today we express our satisfaction at encouraging signs regarding world peace. The United States of America and the Union of Soviet Socialist Republics are moving nearer to agreement on the elimination of short-range and medium-range missiles in Europe. 
Other continuing conflicts threaten the system of world peace and security. We reaffirm our conviction that the question of Korea must be resolved peacefully through dialogue and negotiations between South Korea and North Korea. We reiterate that, in accordance with the principle of universality set out in the United Nations Charter, all nations that so desire must be a part of that universality and assume the obligations set forth in the Charter. There must be an end to the legacy of the cold war that persists in the Korean peninsula and in no way contributes to the attainment of international peace and security.
My Government supports the General Assembly resolutions on Kampuchea, which call for the withdrawal of all occupying forces and the restoration of the country's independence, sovereignty and territorial integrity. In this connection, we strongly support the eight-point proposal for a political settlement presented by the Coalition Government of Democratic Kampuchea to the Socialist Republic of Viet Nam.
The Government of Honduras condemns the armed occupation of Afghanistan and urges all States to reach a political solution based on the unconditional and total withdrawal of foreign forces from Afghanistan, full respect for Afghanistan's political independence, sovereignty and territorial integrity, and the adoption of measures guaranteeing the right of the Afghan people to decide its own future without foreign interference, as well as on the return of Afghan refugees to their homes.
In view of the unfortunate events recently experienced by the Government of the Philippines, we express our hope that peace and harmony will return to that country so that it can pursue its development in the framework of freedom, justice and democracy. The persistence of the conflict in the Middle East makes it even more essential to find a lasting solution through the peaceful means of negotiations. Honduras views with satisfaction the efforts of the State of Israel and the Arab Republic of Egypt to promote peace in the region, strengthen the peace treaty between them and resolve outstanding problems. We believe those efforts are important for the prospects of peace with other Arab States.
The armed confrontation that has continued for seven years between Iran and Iraq is a very clear example of extreme nationalism compromising world security. That war has not only claimed hundreds of thousands of victims and brought back the use of illegal methods of warfare, but also interfered with freedom of navigation and international maritime trade. My Government hopes that the belligerent States will heed the appeals of the international community for agreement on a peaceful settlement of their conflict.
The Government of Honduras takes this opportunity to reiterate its condemnation of the policy of apartheid of the Government of South Africa, which is a clear violation of human rights. Once again the Government of Honduras states its sincere hope that the Governments of Argentina and the United Kingdom of Great Britain and Northern Ireland, countries with which we have traditionally maintained the best of relations, will settle their differences on the highest level of justice, understanding and peace. The Government of Honduras would be most willing to co-operate - if its efforts might prove useful - in the attainment of a speedy settlement of the dispute. 
One of the objectives of this Organization is the promotion of its purposes and principles through regional co-operation, which finds its reflection in various kinds of co-operation with other intergovernmental organization. We are pleased that an item has been included in the agenda of the present session relating to co-operation between the United Nations and the Organization of American States. This is the result of an initiative by Honduras, with the support of many other Latin American States. It will surely contribute to the common search for solutions to the many economic, social, cultural and humanitarian problems that beset the international community.
Another purpose of the United Nations system is to promote technical co-operation for development/ and that is particularly important for my country. In this regard, the Government of Honduras appreciates the many co-operative efforts being made by organs and bodies within the United Nations system; in particular we appreciate what has been done so effectively in Latin America by the United Nations Development Programme (UNDP).
My Government is pleased that the fourth UNDP programme of co-operation for Honduras has been adopted and will support the activities of those organizations in the area of forestry and agriculture/ public enterprises working in this area and technical co-operation among developing countries. The fourth programme will make it possible for Honduras to give attention to environmental problems and the protection of natural resources as a matter of priority.
We should like to emphasize that the adoption by the United Nations Children's Fund (UNICEF) of the support programme for the new period is important to Honduras. It will make possible the adoption of a number of basic programmes protecting mothers and children in Honduras. We also welcome the design for the new five-year programme covering population activities.
In keeping with its humanitarian traditions, since 1979 about 200,000 persons have sought refuge in Honduras. They have been drawn there by a climate of peace and freedom, having fled from political and social violence in their countries. About 47,000 of those refugees have been receiving assistance from the international community - they deserve its recognition - and from other organizations.
My country has also received much assistance at the international level from other friendly countries to help refugees. But the flow of refugees continues and will continue until a climate propitious to their return home has been created. The promotion and respect of human rights is one of the primary purposes of the United Nations. However, the international community continues to witness barbaric acts violating human rights, freedoms, man's dignity and fundamental rights. It is therefore urgent that the international community take concerted action and wage a broad campaign against terrorism, which threatens domestic and international peace and can by no means be justified.
My Government is convinced that those nations professing faith in human rights have a legal and moral obligation to protect them and to condemn the countries which inexcusably and repeatedly violate them. Once again in the United Nations we shall consider the item entitled "The situation in Central America: threats to international peace and security and peace initiatives", which has already been the subject of a number of General Assembly resolutions. We believe that to carry out a proper analysis of the crisis in Central America it is important to understand its origins and political and social development. It is necessary to understand the colonial, federal and republican backgrounds of Central America which have led to the present economic, social, political and security situation. The accumulation of those events in the history of Central America has led to the social tension and internal struggles besetting the countries of the region today, and now the crisis has come to the periphery of East-West confrontation.
Internal conflicts in certain countries have led to a massive exodus of refugees, whose repatriation must be undertaken in keeping with the commitments to national reconciliation. This cannot be delayed, lest economic and social problems become more acute. Of late, one of the primary receiving countries of refugees has been Honduras. The persistence of these internal conflicts has caused irreparable harm to economies, productive investments, and the social and security balance in neighbouring countries; armed opposition movements have tried to use border areas as sanctuaries and all too frequently those actions nave led to claims, protests, tensions and even armed raids such as those suffered by Honduras in March and December 1986. Those raids have prompted the Honduran army to expel aggressor forces from our national territory.
The arms race is another force disruptive to peace in Central America; it too has led to growing insecurity in the region. The Government of Honduras has insisted that the arms race be halted, that armaments be limited and military forces reduced - all under effective international control. Given the abnormal situation now prevailing in Central America, Honduras has endeavoured to assume a dispassionate and thoughtful position in its relations with neighbouring countries. Our foreign policy has been realistic, forthright and free of undue passion.
In January 1987 the countries of Central America were honoured by the visit of the Secretaries-General of the United Nations and the Organization of American States (OAS) , who met with the Ministers for Foreign Affairs of the countries of the Contadora and Support Groups. Those distinguished visitors informed the Central American heads of State of their concern at the crisis afflicting Central America. The Honduran Government/ which fully appreciated the visit, expressed its willingness to maintain and consolidate peace by all legal means.
On that occasion, the Secretaries-General indicated that their organizations would co-operate in the settlement of internal disputes and accompanying regional tensions. Their offer was greatly appreciated and proved to be an important contribution towards regional normalization.
When the President of Costa Rica proposed a new peace initiative in February 1987, my Government supported it as a suitable and timely method for maintaining peace in Central America through political negotiation. We also recommended that the peace initiative be implemented in two stages - at the national level, in relation to agreements concerning national reconciliation, that is, on a cease-fire, amnesty, democratisation, supervision and control) and at the international level with the participation of the Contadora Group and the Support Group, to seek agreement on the following: the cessation of military assistance to insurgents; the non-use of territory for the launching of acts of aggression against other States; disarmament and the relocation of insurgents; limits on and control and reduction of weapons and military advisers; the arms trade; international verification and control; and co-operation on political, economic and security questions.
On 1 August, at the initiative of Honduras, the Foreign Ministers of Central America and the Contadora Group met once again, this time in Tegucigalpa, in order to continue efforts to normalize the situation in the region. We considered the Arias plan, modifications suggested by the Governments and the document entitled "Proposals by Honduras regarding peace initiatives for Central America", which attempted to harmonize the political objectives of democratisation included in the plan with a Honduran recommendation that mediation by the Contadora Group be reactivated so that agreements on problems of security could be reached.
That meeting, which represented a milestone in the peace process, culminated in the signing by the Central American Presidents, on 7 August of this year in Guatemala City, of the document entitled "Procedures for the establishment of a firm and lasting peace in Central America". We are pleased that many of the proposals by Honduras regarding peace initiatives in Central America have been included in the Esquipulas II agreement, including that for active mediation by the Contadora Group in security matters.
Three important meetings have been held regarding execution of the commitments embodied in the Guatemala accord - the first in San Salvador, where an executive committee was set up; the second in Caracas, where the International Committee on Verification and Follow-up was created; and the third in Managua, where a framework for action by both committees was decided.
The Executive Committee, composed of the Presidents of Central America and invested with the power to regulate, implement and enforce compliance with the commitments entered into under the Guatemala agreement at the recent meeting in Managua, endeavoured to define principles, guidelines and orientation for the work of the International Committee on Verification and Follow-up, which was assigned the task of enforcing the various commitments entered into by the Governments. Consequently, the Executive Committee will see to it that the International Committee on Verification will have the support and facilities it needs to carry out Its task.
Indeed, it is up to the Committee on Verification to ensure the simultaneous implementation of the agreements on amnesty, including those on irregular forces and political prisoners, a cease-fire, democratisation, cessation of assistance to insurgent forces and the non-use of territory to carry out acts of aggression against other States.
The number and nature of commitments entered into are not the same for all the parties, for these depend on the political and social situation of each country. Some Governments are called upon to implement all the commitments. Others, such as Honduras, which has avoided much of the social unrest affecting its neighbours, have entered into those parts of the agreement that apply specifically to them.
Central America, by means of the Executive Committee, now has within its control the process of a return to normalcy in countries suffering from civil war and bilateral and multilateral tension.
In order to ensure the success of the process of peace and detente in the region, it is essential that irregular forces fully accept the Guatemala agreement and act in accordance with it. This applies to those forces operating in Nicaragua and El Salvador. After irregular forces publicly accept the agreement, the Governments of Nicaragua and El Salvador must take all necessary action to agree on and implement an effective cease-fire within a constitutional framework.
All the Central American countries must ensure that their territory not be used for acts of aggression against other countries, in regard to material aid as well as to moral and propaganda considerations. Again, this is an obligation that must be fulfilled by States members of the International Committee on Verification and Follow-up and by those States expressing an interest in efforts to normalize the situation in Central America.
The Central American countries having made an international appeal for the cessation of military assistance to irregular forces and insurgents, we trust that it will be accepted and complied with, in good faith, by all the States involved in that type of activity, including those which have stubbornly denied their involvement despite proof to the contrary. The restoration of the equilibrium of security in Central America depends upon our ability to keep out of the East-West conflict. We must recognize that if the regional crisis were not so complex it would not have taken five years of patient negotiations and the contribution of 13 countries and 2 international organizations, 1 regional and 1 world-wide, to bring about its return to normalcy,
Honduras is participating in good faith in the process agreed to in Guatemala, a process based on mutual trust, arising from the premise that all Governments will abide by the commitments they have entered into, as agreed.
The Central American homeland demands democratic peace. For that reason, we trust that the principles of good faith and mutual trust underlying the Guatemala agreement will be strengthened. That can be done by putting an end to certain international juridical situations that represent an unjustifiable threat to such principles and that are incompatible with certain international treaties provided for in the agreement.
An essential part of Esquipulas II is an appeal for the cessation of hostilities. Those Governments of the States that are at present the victims of activities carried out by irregular or insurgent groups have committed themselves to whatever action is necessary to implement a cease-fire within a constitutional framework.
An effective cease-fire is essential for the attainment of peace in those countries suffering from civil war. Once the hostilities are over citizens will, as an inevitable result of socio-political realities, return to normal civil life and take an active part in the democratisation of their countries.
Once the hostilities are over, refugees will return to their countries of origin and their homes and give their families the fruit of their work, and the quiet home life that is the cement required to build national tranquillity. Once the hostilities are over, the tensions among neighbouring countries produced by such refugee movements will come to an end. Once the hostilities are over, there will no longer be any need for external assistance provided for the purpose of destabilizing Governments.
The situation in Central America is quite unlike the situation anywhere else in the world, the crisis there should not be viewed as an international conflict in the sense of hostilities among nations. Its essential characteristic is the existence of long-drawn-out civil wars in the region that have given rise to tensions among Governments. Those civil wars must therefore be brought to an end, for they are a threat to peace and security in the region.
May God enlighten the leaders of our countries and the leaders of the irregular forces now involved in those civil wars. May they enter into a patriotic dialogue, and may they reach agreement on an effective cease-fire that will lead to national reconciliation.
